Exhibit 10.35.4
Grant No.:
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR DIRECTORS
     CapitalSource Inc., a Delaware corporation (the “Company”), hereby grants
shares of its common stock (“Stock”) to the Grantee named below, subject to the
vesting and other conditions set forth below. Additional terms and conditions of
the grant are set forth in the attached Restricted Stock Agreement (the
“Agreement”) and in the Company’s Third Amended and Restated Equity Incentive
Plan (as amended from time to time, the “Plan”).
Name of Grantee:
Grantee’s Social Security Number:
Number of shares of Restricted Stock:
Grant Date:
Vest Base Date:
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this cover sheet
or Agreement should appear to be inconsistent.

             
 
  Date:        
 
       
Grantee
           
 
           
 
  Date:        
 
       
CapitalSource Inc.
           
Title:
           

Attachment
     This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR DIRECTORS

      Restricted Stock  
This Agreement evidences an award of shares of Stock in the number set forth on
the cover sheet and subject to the vesting and other conditions set forth
herein, in the Plan and on the cover sheet (the “Restricted Stock”).
   
 
Transfer of
Restricted Stock  
Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered, whether by operation of law or otherwise, nor may the
Restricted Stock be made subject to execution, attachment or similar process. If
you attempt to do any of these things, the Restricted Stock will immediately
become forfeited.
   
 
Issuance and Vesting  
The Company will issue your Restricted Stock in the name set forth on the cover
sheet.
   
 
   
Your right to the Stock under this Restricted Stock grant and this Agreement
shall vest in accordance with the vesting schedule set forth on the cover sheet
so long as you continue in Service on the vesting dates set forth on the cover
sheet.
   
 
   
Notwithstanding your vesting schedule, the Restricted Stock will become 100%
vested upon your termination of Service due to your death or Disability if you
have provided Services to the Company for at least one (1) year at the time your
Service terminates.
   
 

 



--------------------------------------------------------------------------------



 



      Evidence of Issuance  
The issuance of the Stock under the grant of Restricted Stock evidenced by this
Agreement shall be evidenced in such a manner as the Company, in its discretion,
will deem appropriate, including, without limitation, book-entry, registration
or issuance of one or more Stock certificates, with any unvested Restricted
Stock bearing the appropriate restrictions imposed by this Agreement. As your
interest in the Restricted Stock vests, the recordation of the number of shares
of Restricted Stock attributable to you will be appropriately modified if
necessary. In so far as any share certificates are issued for unvested
Restricted Stock, such certificates shall be held in escrow and shall contain an
appropriate legend. If the Company utilizes book-entry form, appropriate
restrictions will be noted in the Company records.
   
 
Forfeiture of
Unvested Restricted
Stock  
Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock pursuant to the terms of this Agreement, the Plan, or any other
written agreement between the Company (or any Affiliate) and you, you will
automatically forfeit to the Company all of the unvested shares of Restricted
Stock in the event your Service terminates for any reason.
   
 
Section 83(b)
Election  
Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price paid for these shares of Stock and
their Fair Market Value on the date any forfeiture restrictions applicable to
such shares lapse will be reportable as ordinary income at that time. For this
purpose, "forfeiture restrictions” include the forfeiture of unvested Stock
described above. You may elect to be taxed at the time these shares in
restricted form are acquired rather than when such shares cease to be subject to
such forfeiture restrictions by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days after the Grant
Date. You will have to make a tax payment to the extent of the Fair Market Value
of these shares on the Grant Date. The form for making this election is attached
as Exhibit A hereto. Failure to make this filing within the thirty (30) day
period will result in the recognition of ordinary income by you (in the event
the Fair Market Value of the shares increases after the date of purchase) as the
forfeiture restrictions lapse.
   
 
   
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE DECISION AND RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b). YOU ALSO ACKNOWLEDGE
THAT YOUR SECTION 83(b) ELECTION IS NOT REVOCABLE AND THAT YOU WILL NOT BE ABLE
TO RECOUP OR RECOVER ANY TAXES PAID IN CONNECTION

 



--------------------------------------------------------------------------------



 



         
WITH THE SECTION 83(b) ELECTION FOR ANY REASON, INCLUDING ON FORFEITURE OF THE
UNVESTED SHARES OF STOCK IN CONNECTION WITH ANY TERMINATION OF SERVICE WITH THE
COMPANY. YOU ALSO ACKNOWLEDGE THAT THESE SHARES OF STOCK ARE STILL SUBJECT TO
FORFEITURE RESTRICTIONS WHICH WILL NOT LAPSE BY VIRTUE OF YOUR SECTION 83(b)
ELECTION OR PAYMENT OF TAXES IN CONNECTION WITH SUCH ELECTION AND THAT YOU WILL
FORFEIT ANY UNVESTED SHARES AT THE TIME OF YOUR TERMINATION OF SERVICE EVEN
THOUGH YOU HAVE ALREADY MADE A SECTION 83(b) ELECTION AND PAID THE TAXES ON SUCH
UNVESTED SHARES IN CONNECTION WITH SUCH ELECTION. THE COMPANY AND ITS
REPRESENTATIVES WILL NOT MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION, INCLUDING WITH RESPECT TO THE RISKS INVOLVED IF THE FAIR
MARKET VALUE OF THESE SHARES OF STOCK FALLS AFTER THE GRANT DATE.
   
 
Withholding Taxes  
You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock. In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the vesting or receipt of Stock arising from this grant,
the Company shall have the right to require such payments from you, or withhold
such amounts from other payments due to you from the Company or any Affiliate
(including withholding the delivery of vested shares of Stock otherwise
deliverable under this Agreement).
   
 
Retention Rights  
This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company (or any Affiliate) in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company (or
any Affiliate) and you, the Company (and any Affiliate) reserve the right to
terminate your Service at any time and for any reason.
   
 
Stockholder Rights  
You will be entitled to receive, upon the Company’s payment of a cash dividend
on outstanding shares of Stock, an amount of cash, Restricted Stock or
Restricted Stock Units (as determined by the Company from time to time) equal to
the per-share dividend paid on the shares of Restricted Stock that you hold as
of the record date for such dividend, which shall be subject to the same
vesting, forfeiture and other conditions as the associated Restricted Stock. No
adjustments are made for dividends, distributions or other rights if the
applicable record date occurs before your certificate is issued (or an
appropriate book

 



--------------------------------------------------------------------------------



 



         
entry is made), except as described in the Plan.
   
 
   
Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.
   
 
Legends  
If and to the extent that the shares of Stock are represented by certificates
rather than book entry, all certificates representing the Stock issued under
this grant shall, where applicable, have endorsed thereon the following legends:
   
 
   
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VESTING, FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER AND OPTIONS TO PURCHASE
SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
   
 
Applicable Law  
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
   
 
The Plan  
The text of the Plan is incorporated in this Agreement by reference.
   
 
   
Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
   
 
   
This Agreement, the associated cover sheet, and the Plan constitute the entire
understanding between you and the Company regarding this grant. Any agreements,
commitments or negotiations concerning this grant are superseded; except that
any written employment, consulting, confidentiality, non-competition and/or
severance agreement between you and the Company (or any Affiliate), whether
entered into before or after this Agreement’s effective date, shall supersede
this Agreement with respect to its subject matter unless otherwise provided
herein, provided that no such superseding shall result in a failure to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
   
 
Data Privacy  
In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement or the cover sheet hereto and any changes thereto, other appropriate
personal and financial data about you such as your contact information, payroll
information and any other information that might be deemed appropriate by the
Company to

 



--------------------------------------------------------------------------------



 



         
facilitate the administration of the Plan.
   
 
   
By accepting this grant, you give explicit consent to the Company to process any
such personal data.
   
 
Code Section 409A  
It is intended that this Award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company. For
purposes of this Award, a termination of Service only occurs upon an event that
would be a Separation from Service within the meaning of Section 409A.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 